Citation Nr: 1328314	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and, if so, whether the claim should be 
allowed.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to May 
1969.  He served two month overseas.  He was awarded the 
Vietnam Campaign Medal, the Purple Heart, the Vietnam 
Service Medal with two stars, and the Marksman Badge (M-14 
rifle).  His military occupational specialty was a rifleman.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2012 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which also granted service 
connection for a residual shrapnel wound scar of the left 
calf and for a residual shrapnel wound scar of the right 
calf, below the knee, and each was assigned an initial 
noncompensable disability rating, effective April 8, 2009 
(date of receipt of the application to reopen those claims).  
The Veteran has no other service-connected disabilities.  

A review of the Virtual VA paperless claims processing 
system does not reveal any additional documents pertinent to 
the present appeal, except as otherwise stated herein.  

In correspondence from the Veteran's attorney in May 2013 a 
prior request for a videoconference was withdrawn and all 
issues other than those stated on the title page were 
withdrawn from appellate consideration.  

As will be discussed further herein, the Veteran's claims 
for service connection for a psychiatric disorder and PTSD 
were previously denied in a final October 2007 rating 
decision.  As the Board herein finds that new and material 
sufficient to reopen such claim has been received, the Board 
has characterized the merits of the issue on appeal as 
entitlement to service connection for an acquired 
psychiatric disorder and recognizes that such includes all 
currently diagnosed psychiatric disorders.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a 
mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

Accordingly, the reopened issue of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD, as well as the claim for TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  In a final decision issued in October 2007, of which the 
Veteran was notified but did not appeal, the RO denied 
service connection for an acquired psychiatric disorder, to 
include PTSD. 

2.  Evidence added to the record since the final October 
2007 denial is not cumulative or redundant of the evidence 
of record at the time of the decision and raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a psychiatric disorder and PTSD.  


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied service 
connection for an acquired psychiatric disorder, including 
PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 
2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2012)].

2.  New and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder and PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of 
entitlement to service connection for a psychiatric disorder 
and PTSD is completely favorable, no further action is 
required to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA) and implementing regulations.  However, 
consideration of the merits of his claim of entitlement to 
service connection for an acquired psychiatric disorder and 
PTSD is deferred pending additional development consistent 
with the VCAA.

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without 
evidence of a current disability; in-service incurrence or 
aggravation of a disease or injury; and a nexus between the 
claimed in- service disease or injury and the present 
disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  
See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307  and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

To establish entitlement to service connection for PTSD the 
evidence must satisfy three basic elements.  There must be 
1) medical evidence diagnosing PTSD; 2) a link, established 
by medical evidence, between current symptoms of PTSD and an 
in-service stressor; and 3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

Recent amendments to the regulation have eliminated the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service and in some claims in which the claimed 
stressor is related to the claimant's fear of hostile 
military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f) was amended during the 
course of the Veteran's appeal to read that if a stressor 
claimed by a Veteran is related to his fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that 
a Veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual 
or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.



Background

The STRs show that the September 1965 service entrance 
examination was negative and there were no pertinent 
complaints in an adjunct medical history questionnaire.  The 
Veteran sustained penetrating shrapnel wounds of both legs 
in Vietnam in February 1968 from hostile forces mortar 
fragments from a booby trap.  Following surgery, he 
underwent delayed primary closure of the wounds.  After 
being hospitalized in Key West, Florida, he was discharged 
from hospitalization in April 1968.  The May 1969 service 
separation examination was negative.  

Analysis

Historically, the Veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD, was 
initially denied in October 2007 and he was notified of that 
denial by letter that month but did not appeal that 
decision.  The claim was denied because he had failed to 
attend a VA examination.  In sum, in the absence of a 
current disability, evidence of incurrence or aggravation of 
a disease or injury in service, and evidence of a nexus 
between the in-service injury or disease and the current 
disability, service connection for a psychiatric disorder, 
including PTSD, was denied.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision 
and may not be revised on the same factual basis except by a 
duly constituted appellate authority.  38 C.F.R. § 3.104(a).  
The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In October 2007, the Veteran was advised of the decision and 
his appellate rights.  However, no further communication 
regarding his claim of entitlement to service connection for 
a psychiatric disorder, including PTSD, was received until 
April 2009, when VA received his application to reopen such 
claim.  Therefore, the October 2007 rating decision is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2012).  In this regard, the Board 
has considered the applicability of 38 C.F.R. § 3.156(b), 
which provides that, when new and material evidence is 
received prior to the expiration of the appeal period, it 
will be considered as having been filed in connection with 
the claim which was pending at the beginning of the appeal 
period.  However, in the instant case, such regulation is 
inapplicable as no evidence pertaining to the Veteran's 
claim for service connection for a psychiatric disorder, 
including PTSD, was received prior to the expiration of the 
appeal period stemming from the October 2007 rating 
decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 
(Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 
316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim. 

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the determination of whether newly 
submitted evidence raises a reasonable possibility of 
substantiating the claim should be considered a component of 
the question of what is new and material evidence, rather 
than a separate determination to be made after the Board has 
found that evidence is new and material.  See Shade v. 
Shinseki, 24 Vet. App. 110 (2010).  The Court further held 
that new evidence would raise a reasonable possibility of 
substantiating the claim if, when considered with the old 
evidence, it would at least trigger the Secretary's duty to 
assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Here, in the February 2010 rating decision which is 
appealed, the RO determined that new and material evidence 
had been submitted to reopen the claim.  However, 
irrespective of whether the RO determined there was new and 
material evidence, so, too, must the Board make this 
threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the claim on its underlying  merits, i.e., on a 
de novo basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
and McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  See, too, VAOPGCPREC 05-92 (March 4, 
1992).

Since the October 2007 rating decision, the Veteran 
underwent a VA psychiatric examination in February 2012 and 
the examiner opined that the Veteran did not have PTSD.  On 
the other, hand, there are VA outpatient treatment (VAOPT) 
records showing that the Veteran has multiple psychiatric 
diagnoses, for which he has received treatment, and has also 
received treatment for PTSD.  Further, there is also on file 
a report of a January 2013 psychiatric examination by Dr. E. 
T., a psychiatrist, which concludes that the Veteran has 
PTSD due to inservice combat.  

The Board notes that when at that time of the past denial 
there is insufficient evidence as to multiple elements 
needed for claim substantiation, only evidence pertaining to 
a single element need be received for the limited purpose of 
reopening a claim.  Here, there are now various psychiatric 
diagnoses, i.e., evidence of the existence of current 
disability (an element not previously shown in October 
2007).  

Such evidence is favorable to the Veteran's claim.  Taken 
together with the current VAOPTs documenting treatment for 
psychiatric symptoms and the recent diagnosis of PTSD being 
putatively related to inservice combat, the only conclusion 
which may be reached is that the new evidence, taken with 
the old evidence, establishes a reasonable possibility of 
substantiating the claim.  However, it must be noted that in 
the reopening context, the Board may not weigh the evidence.  
Accordingly, there is sufficiently favorable evidence to 
establish a reasonable possibility of substantiating the 
claim.  So, the claim for service connection for a 
psychiatric disorder and PTSD is reopened.  


ORDER

The application to reopen the claim for service connection 
for a psychiatric disorder and PTSD is granted; to this 
extent only the appeal is granted.  


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
Veteran's reopened claim so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

In this case, evidence received since the Statement of the 
Case includes VAOPT records and a report of a private 
psychiatric evaluation in January 2013.  The RO has not had 
an opportunity to consider this evidence in the first 
instance.  In light of the reopening of the claim for 
service connection for psychiatric disability, due process 
considerations require that the RO consider this evidence in 
the first instance prior to the Board's adjudication of the 
claim for service connection for psychiatric disability, to 
include PTSD.  Moreover, as it is contended that the Veteran 
is unemployable, in part due to psychiatric disability for 
which service connection is now claimed, the adjudication of 
the TDIU claim must be deferred.  

Because new and material evidence has been received to 
reopen the claim, such evidence triggers VA's duty to assist 
in providing the Veteran with a VA examination to determine 
the current nature and etiology of his acquired psychiatric 
disorder.  Under the duty to assist a VA medical examination 
or medical opinion is not authorized unless new and material 
evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  
Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (obtaining an 
examination is not necessary unless the claim was to be 
adjudicated on the merits).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates a claimed disability may be 
associated military service for the purposes of a VA 
examination).  Therefore, the Veteran should be afforded a 
VA examination so as to determine the nature and etiology of 
his acquired psychiatric disorder, to include PTSD.

As to VA clinical records, the private psychiatrist reported 
that the Veteran had begun receiving VA psychiatric 
treatment in 2011 in Lake City, Florida.  The VAOPT records 
on file extend from September 2011 to December 2012.  Thus, 
all up-to-date VA treatment records from the VA Lake City, 
Florida, psychiatric clinic should be obtained.  The Veteran 
has never reported having received any private psychiatric 
treatment since his military service; rather, all such 
treatment has been with VA.  If this is incorrect, the 
Veteran and his attorney should so indicate.  

The Veteran's attorney requested a copy of the Veteran's 
claim file.  There is on file a June 2012 VA letter 
indicating that a copy of the claim file was sent to the 
Veteran's attorney.  However, in a July 2012 letter the 
Veteran's attorney indicated that he had not received a copy 
of the claim file.  On the other hand, the January 2013 
report of a private psychiatrist indicates that private 
psychiatrist reviewed a copy of the Veteran's claim file.  
There is nothing in the record which indicates that VA 
provided a copy of the claim file to that private 
psychiatrist.  This leads to the conclusion that the copy of 
the claim file reviewed by the private psychiatrist was 
obtained from the Veteran's attorney.  Thus, unless 
otherwise notified, the Board will assume that the Veteran's 
attorney has in fact received a copy of the claim file, as 
he requested.  If not, the attorney should again notify the 
RO and request that he be provided a copy of the Veteran's 
claim file.  

While there has been correspondence addressing a request for 
any records of the Social Security Administration (SSA), and 
in particular the Veteran's correct Social Security number, 
it appears from correspondence from the Veteran that he is 
receiving SSA benefits based on his retirement and his age 
and, so, he has never filed for SSA disability benefits.  In 
fact, he has never reported having done so.  Since no 
medical records would be kept by SSA unless he had claimed 
SSA disability benefits, the Veteran and his attorney should 
be requested to clarify whether the Veteran has ever claimed 
or received SSA benefits based solely on disability, as 
opposed to his age.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Contact the Veteran and his attorney 
and requested that they clarify whether 
the Veteran has ever received or filed for 
SSA benefits based on disability rather 
than age and whether he has ever received 
postservice treatment for psychiatric 
disability from any source other than VA.  

Based on the response to such requests, 
the RO should take the appropriate steps 
to obtain any records stemming from the 
requests.  

Also inquire whether the Veteran has 
received any VA treatment prior to 
September 2011 and, if so, at which VA 
facility(ies).  

All reasonable attempts should be made to 
obtain any identified records.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not exist 
or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 38 
C.F.R. § 3.159(e). 

2.  Obtain all up-to-date VA records of 
psychiatric treatment of the Veteran from 
the Lake City, Florida, VA medical 
facility, since December 2012.  Also, if 
the Veteran or his attorney report having 
received VAOPT at that or any other VA 
facility prior to September 2011, such 
records must be obtained.  

3.  After obtaining all outstanding 
treatment records, the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
currently diagnosed acquired psychiatric 
disorder.  The claim folder must be made 
available to and reviewed so that 
pertinent aspects of the Veteran's medical 
history may be reviewed.  

The examiner should identify all of the 
Veteran's acquired psychiatric disorders 
that meet the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) criteria. 

The examiner should specifically indicate 
whether the Veteran meets the diagnostic 
criteria for PTSD and whether such 
diagnosis is the result of an in-service 
stressor, to include the Veteran's combat 
and combat shrapnel wounds.  

For each currently diagnosed acquired 
psychiatric disorder other than PTSD, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any such disorder is related to the 
Veteran's military service, to include his 
in-service combat.  

The examiner should consider (1) the 
Veteran's statements that he continues to 
have post-service psychiatric symptoms; 
(2) the diagnosis of PTSD rendered by a 
private psychiatrist in January 2013; and 
(3) his VA treatment for psychiatric 
symptoms and the psychiatric diagnoses 
reported in the VAOPT records.  

The rationale for any opinion offered 
should be provided. 

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence, to include all evidence received 
since the issuance of the Statement of the 
Case (SOC).  If the claims remain denied, 
the Veteran and his attorney should be 
issued a Supplemental SOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


